Case 1:21-cv-21766-JEM Document 11 Entered on FLSD Docket 06/02/2021 Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                      Case Number: 1:21-cv-21766-JEM

 RITA POTTER,
 individually and on behalf of all
 others similarly situated,                                        CLASS ACTION

         Plaintiff,                                                JURY TRIAL DEMANDED

 v.

 BIZRINGER, INC.,

        Defendant.
 __________________________________/

                      NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

          Plaintiff Rita Potter pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby voluntarily dismisses

  the instant action. All claims of Plaintiff Rita Potter, individually, are hereby dismissed with prejudice.

  All claims of the putative class are hereby dismissed without prejudice.

 Respectfully submitted,

 Dated: June 2, 2021

                                          /s/ Michael Eisenband
                                          Michael Eisenband, Esq.
                                          Florida Bar No. 94235
                                          515 E Las Olas Blvd, Suite 120
                                          Fort Lauderdale, FL 33301
                                          MEisenband@Eisenbandlaw.com

                                          Attorney for Plaintiff
